Citation Nr: 1811459	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-50 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a greater initial rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar degenerative disc disease (DDD), rated 40 percent disabling. 

3.  Entitlement to an increased rating for lumbar DDD, rated 20 percent disabling from August 27, 2007, and as 40 percent disabling from July 23, 2013.  

4.  Entitlement to an extraschedular evaluation based on the cumulative impact of service-connected posttraumatic stress disorder (PTSD) and degenerative joint disease (DJD) with patellofemoral syndrome (PFS) of the each knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1994.  His military occupational specialty was a warehouse clerk.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A September 2005 rating decision granted service connection for lumbar DDD and assigned an initial 10 percent rating, all effective June 3, 2004. 

A June 2008 rating decision granted service connection for polyradiculopathy, L3-5, on the left, and assigned an initial 40 percent rating, all effective August 27, 2007 (date of receipt of claim) under Diagnostic Codes (DCs) 8599 - 8520.  That decision also increased the 10 percent rating for service-connected lumbar DDD to 20 percent also effective August 27, 2007 (date of receipt of claim) under Diagnostic Code 5242.  In other words, separate ratings were assigned for the neurological and for the orthopedic components of the intervertebral disc syndrome (IVDS). 

In pertinent part, a September 2009 Board decision denied service connection for sling palsy of the right hand, as not currently shown, but granted service connection for a bilateral knee disorder.  

A December 2009 rating decision effectuated the Board's grant of service connection for DJD with PFS of each knee, and assigned initial 10 percent ratings for each knee, all from June 3, 2004 under DC 5003 (degenerative arthritis). 

A March 2010 rating decision noted the prior denial of service connection for a right arm condition, i.e., sling palsy of the right hand, but denied that claim de novo and also denied claims for service connection for weakness and numbness, as well as total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

In May 2010 the Board denied service connection for a left side disorder, including as secondary to service-connected lumbar DDD.  Reconsideration of that Board decision was denied in August 2010. 

A May 2012 rating decision confirmed and continued the 10 percent rating for each service-connected knee disorder. 

A September 2013 rating decision granted an increase from 20 percent to 40 percent for service-connected lumbar DDD, under DC 5242, from July 23, 2013. 

A May 2015 rating decision denied service connection for bilateral hearing loss.  

An October 2015 Board decision found that new and material evidence had not been submitted to reopen a claim for service connection for sling palsy of the right upper extremity, to include weakness and numbness.  That decision denied initial ratings in excess of 30 percent for posttraumatic stress disorder (PTSD) and ratings in excess of 10 percent for degenerative joint disease (DJD) with patellofemoral syndrome (PFS) of each knee.  A claim for service connection for bilateral hearing loss was remanded for the issuance of a Statement of the Case (SOC) in accordance with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  

Because the Veteran's Substantive Appeal as to the claims for higher ratings for his service-connected low back disorders was received in December 2009, waiver of initial RO review of evidence received in May 2015 consisting of private clinical records that reflect physical therapy for the Veteran's low back was not presumed under recently enacted law.  See 38 U.S.C. § 7105.  Thus, the claims for higher ratings for his service-connected low back disorders were remanded for the issuance of a Supplemental SOC (SSOC).  

The requisite SOC and SSOC were issued in December 2016.  

A March 2017 rating decision denied reopening of a claim for service connection for a disorder of the left side.  

The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision the Court upheld the Board's denial of reopening of a claim for service connection for sling palsy of the right upper extremity, to include weakness and numbness.  The Court vacated only that portion of the October 2015 Board decision which did not address, for referral for extraschedular consideration, the collective impact of the Veteran's service-connected PTSD and service-connected knee disabilities.  

The Board notes that in September 2016 the RO issued an SSOC addressing the issues of: (a) service connection for sling palsy of the right arm; (2) an increased rating for PTSD, rated 30 percent; (3) an increased rating for DJD with PFS of the right knee, rated 10 percent; and (4) an increased rating for DJD with PFS of the left knee, rated 10 percent.  However, those matters were addressed and adjudicated by the Board in the October 2015 decision and while that decision was appealed to the Court, the Court's April 2017 decision did not vacate that portion of the October 2015 Board decision that denied reopening of the claim for service connection for sling palsy of the right arm, to include weakness and numbness, and did not vacate those portions of the October 2015 Board decision which denied increased schedular ratings for the service-connected disorders listed above.  Accordingly, as to those matters the Board's October 2015 decision is final and those matters are no longer before the Board.  

The Board had reviewed the Veteran's electronic claims file which includes records in Veterans Benefits Management System (VBMS) and Legacy (formerly Virtual VA) databases prior to rendering its decision.  Any future consideration of this appeal should take into consideration the existence of these electronic records. 

The issue of entitlement to a greater initial rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar degenerative disc disease (DDD), rated 40 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss in the right ear is not shown at any time and the Veteran's hearing loss in the left ear was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.  

2.  From August 27, 2007, until July 23, 2013, the Veteran did not have limitation of thoracolumbar flexion of 30 degrees or less, and did not have any thoracolumbar ankylosis.  

3.  Since July 23, 2013, the Veteran has had thoracolumbar flexion limited to 30 degrees but has not had any ankylosis.  

4.  An extraschedular evaluation based on the cumulative impact of service-connected PTSD and DJD with PFS of the each knee is precluded.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.359, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for a rating in excess of 20 percent for lumbar DDD from August 27, 2007 are not met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a rating in excess of 40 percent for lumbar DDD since July 23, 2013 are not met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

4.  An extraschedular evaluation based on the cumulative impact of service-connected PTSD and DJD with PFS of the each knee may not be assigned.  38 C.F.R. § 3.321(b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a May 2012 letter as to the claims for increased ratings for the Veteran's low back and by letter in March 2015 as to the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, the Veteran's service personnel and service treatment records (STRs) are on file.  Also on file are his VA treatment records as well as private clinical records.  Further, he has been provided with VA examinations in this case.  He declined to testify in support of his claims.  

Neither the Veteran nor his representative has raised any issue with respect to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 




Bilateral Hearing Loss

Principles of Service Connection

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.385 provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  59 Federal Register November 25, 1994 (effective December 27, 1994).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

Audiometric testing on examination for entrance into service in December 1989 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
5
0
Left Ear
5
0
0
0
0

A report of audiometric testing in May 1990 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
0
0
5
0
Left Ear
0
0
0
5
5

A report of audiometric testing in August 1993 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
0
5
15
0
Left Ear
15
5
5
15
10

A report of audiometric testing at examination in February 1994 for separation from active service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
0
0
5
0
Left Ear
0
0
0
5
5

In an adjunct medical history questionnaire the Veteran reported that he did not know if he had or had ever had a hearing loss.  

The Veteran's original claim for VA compensation was received in June 2004 in which he claimed service connection for multiple disabilities, but not hearing loss.  

Received in 2004 were voluminous private clinical records reflecting complaints and treatment for multiple problems from 1998 to 2002 but which are silent for complaints of findings of any hearing loss.  

The Veteran's claim for service connection for bilateral hearing loss was received in January 2015.  

On VA audiology examination in May 2015 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
25
25
25
20
Left Ear
25
20
30
30
30

The Veteran's discrimination ability was 100 percent in each ear.  The diagnosis was that the Veteran had normal hearing in the right ear and a sensorineural hearing loss in the left ear.  

The examiner reported that the Veteran's audiometric tests during service revealed that his hearing acuity in the right ear was within normal limits with no significant threshold shifts from 500 to 4,000 Hertz.  

The examiner opined that the Veteran had a hearing loss in the left ear which was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale was that the enlistment physical dated December 16, 1989 indicated hearing was within normal limits, bilaterally.  The separation examination dated February 8, 1994 also indicated hearing within normal limits, bilaterally, with no significant threshold shifts in the range of 500 to 4,000 Hertz.  

Analysis

38 C.F.R. § 3.385 provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  In this regard, the Veteran's STRs are negative for hearing loss, including a sensorineural hearing loss, which is a chronic disease at 38 C.F.R. § 3.309(a).  Specifically, the STRs do not confirm that he complained of or was treated for a hearing loss.  

More to the point, audiometric testing throughout the Veteran's military service revealed threshold levels that were within normal limits at all relevant frequencies and, thus, the Veteran did not have a hearing loss by VA standards during service.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).   

Moreover, a fair reading of the VA audiology opinions in this case reflects that the audiologist found that hearing in the right ear was normal but that there was a hearing loss, by VA standards only in the left ear, but was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist implicitly found that a noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such an opinion, rendered by an audiologist, does not contravene the holding in Hensley, Id.   

As to acoustic trauma from loud noise, "The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even if, and without conceding, the Veteran was exposed to acoustic trauma during service this is not necessarily the same as having sustained the type of injury that causes chronic hearing loss, and having resulting chronic disability.  In other words, even though he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss, which was caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, the Board rejects the notion that his current hearing loss in the left ear, including a sensorineural hearing loss, should be conceded as being due to inservice acoustic trauma.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for bilateral hearing loss until January 2015, more than two decades after military service.  And, this is the earliest contemporaneous attempts to link a hearing loss to inservice acoustic trauma.  

Since the Veteran was well aware of potential entitlement to VA benefits when he filed a claim for service connection in June 2004 it would be reasonable to expect that if he had had a hearing loss, or noticed a hearing loss in June 2004, that he would at that time have filed a claim for service connection for hearing loss.  However, he did not and this suggests that he did not have or believe that he had a hearing loss at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for hearing loss when he filed a claim for service connection for other disabilities in June 2004.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss during service; examination at service discharge from his service which found no hearing loss; not having complained of hearing loss at service discharge; not having sought treatment or disability compensation for hearing loss immediately after service; and the fact that his post-service clinical records are negative for any findings of hearing loss for many years after service discharge, to be persuasive evidence against the claim.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Here, if the Veteran had in fact had chronic hearing loss since any inservice acoustic trauma it would be reasonable to expect that he would have claimed service connection for hearing loss when he first had an opportunity to file a claim for VA disability compensation in 2004.  However, he did not.  

Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (approving a decision assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of hearing loss, or a diagnosis within one year of service discharge in May 1994 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  

The contention that the Veteran had a hearing loss even during military service is simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss during active service (the 3rd circumstance under Jandreau).  

The Veteran may believe that the claimed hearing loss is related to active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions).  

The complexity of diagnosing the nature and etiology of the Veteran's current hearing loss in the left ear is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that because the Veteran's hearing loss in the left ear was first manifested several decades after active service and any inservice acoustic trauma therein, and is not related to any disease, injury, or incident of military service, service connection is not warranted.  

This being the case, the claim for service connection for bilateral hearing loss must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Although the appellant's neurological symptoms are now rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  The separate neurological rating is simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730.  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis. However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

In this regard, M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) provides that mild incomplete paralysis encompasses the lowest level of evaluation for each nerve and is the default rating assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for service connection purposes.  In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.  A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.  

Moderate incomplete paralysis is the maximum evaluation reserved for the most significant cases of sensory-only impairment under 38 C.F.R. § 4.124a.  Symptoms will likely be described by the claimants and medically graded as significantly disabling.  In such cases a larger area in the nerve distribution may be affected by sensory symptoms.  Other sign/symptom combinations that may fall into the moderate category include combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  

Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123, neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve, under 38 C.F.R. § 4.124.  

Moderately severe incomplete paralysis is only applicable for involvement of the sciatic nerve and is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.  Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124, Diagnostic Code 8520. 

With severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, marked muscular atrophy is expected.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve; the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve, under 38 C.F.R. § 4.123.  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth normal ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 10 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 65 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 234 degrees; or, there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the vertebral height.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Background

On VA general medical examination the Veteran ambulated without difficulties or complaints.  He complained of exacerbations of back pain which he described as spasms.  During exacerbations his pain was worse if he sat or walked up stairs.  His back pain occasionally radiated to his buttocks but otherwise he denied radicular symptoms.  He did not report having weakness of the lower extremities or incontinence of bowel or bladder.  He had worked as a letter carrier for the last 4 years.  On examination his gait was normal.  There was no tenderness of abnormal curvature of the back.  Low back flexion was to about 70 degrees and extension was to about 10 degrees.  Lateral bending, to the right and the left, was to 20 degrees.  Straight leg raising was positive, bilaterally, at 45 degrees.  Strength was 5/5 in the lower extremities with hyperreflexia in both lower extremities.  The relevant diagnosis was DDD.  It was noted that he appeared to have spastic paraspinal muscles in the low back.  VA X-rays revealed mild narrowing at L5-S1 disc space and very small, scattered, osteophytes.  

A September 2005 rating decision granted service connection for lumbar DDD which was assigned an initial 10 percent rating, effective date of receipt of the Veteran's original VA compensation claim on June 3, 2004, under Diagnostic Code 5242.     The NOD thereto was received in December 2005

A February 2006 statement from D. A. Z. reflects having treated the Veteran for, in part, low back pain.  X-rays had revealed lumbar degenerative changes.  He remained active, carrying a full mail bag weighing between 15 and 20 pounds 3 to 4 miles daily, which exacerbated his back pain.  

On VA peripheral nerve examination of October 6, 2006, the Veteran's records were reviewed.  He related that his back pain usually radiated across the width of his back.  On physical examination the Veteran reported having numbness over the right patella.  His gait was normal.  Muscle strength was normal, at 5/5, in both lower extremities and there was no muscle atrophy or abnormal muscle bulk or tone.  Sensation to vibration, pain, light touch, and position was normal in each lower extremity except for decreased sensation to light touch over the right patella, which the examiner indicated was from involvement of the tibial nerve.  All lower extremity reflexes were normal.  No function of any joint was affected by a nerve disorder. The diagnosis was a right knee strain, resolved with residual intermittent localized numbness and pain over the right patella.  

On VA examination of October 6, 2006, of the Veteran's low back he related not having had back surgery but had daily severe low back pain across the width of his back but he did not relate having radiation of pain to any other areas.  He related having flare-ups with over exertion at work which further limited his motion by 50 percent until the next morning.  He applied heat at night and also used a TENS unit.  He used a back brace on a daily basis.  As to the course of his low back disorder, it had been stable.  He had no erectile dysfunction or history of urinary or fecal incontinence but had urinary frequency due to drinking a lot of water.  He had numbness over the right knee cap but denied numbness of the left knee or back.  He also related having spasms and severe and constant lumbosacral pain.  Over exertion precipitated daily flare-ups which lasted for hours.  He used a back brace and could walk for 1/4 mile.  

On physical examination the Veteran's posture, head position, and gait were normal.  His spine was symmetrical in appearance and without gibbus, kyphosis, flattening or scoliosis.  He did not have spasm, guarding, pain on motion, tenderness or weakness of the thoracic spinal muscles.  Strength was normal throughout the lower extremities.  There was no muscle atrophy and muscle tone was normal.  All reflexes and sensations were normal in the lower extremities except that sensation to light touch was 1/2 in the right leg.  Imaging studies revealed small marginal osteophytes at L5 but the intervertebral disc spaces and vertebral body heights were preserved.  In the last 12 months he had lost four weeks of work due to back and leg pain.  The diagnosis was lumbar DDD. It was reported that this caused significant effects occupationally due to increased absenteeism and pain.  The impact as to his activities of daily living was mild as to traveling and moderate as to chores, exercise, sports, and recreation but none as to feeding, bathing, dressing, toileting, and grooming.  

On VA spinal examination of May 12, 2008 the Veteran reported having an increase in his back problems in the last year.  He related having pain in a band-like pattern across his low back.  He complained of throbbing pain in his left lower extremity into his groin, anterior thigh, and occasionally radiating into his foot, with occasional burning and tingling.  Although not prescribed, he used a back brace which had not provided noticeable relief.  He was not unsteady and did not have flare-ups.  He had intermittent numbness in the left lower extremity but no bladder or bowel complaints.  The Veteran reported that working as a mail carrier he usually called in sick once a month for 2 or 3 days to rest his back but he had not had periods of incapacity in the past year.  He was no longer able to play sports and could not lift anything heavy.  There was only a minimal effect on his routine daily activities.  

On physical examination the Veteran walked with a slightly antalgic gait.  He arose slowly from a chair and with obvious discomfort.  Straight leg raising was positive on the left but negative on the right.  He described an aching sensation in his left groin and thigh.  Visually, his low back appeared normal and without spasms.  Thoracolumbar flexion was to 40 degrees, with pain beginning at 30 degrees.  Extension was to only 5 degrees due to guarding from pain.  Lateral bending was to 10 degrees to the left and 12 degrees to the right, and rotation was to 10 degrees to the left and to 15 degrees to the right, all with guarding due to back pain.  There was no further limitation of motion due to pain, weakness, fatigability or incoordination after repetitive use.  Motor strength was 5/5 throughout his lower extremities except that left hip flexor strength was 5- which the Veteran attributed to pain.  Muscle bulk and tone were normal.  Reflexes in the lower extremities were 1+ at both knees and both ankles.  He had subjective decreased sensation to touch of the left lower extremity but normal sensation on the right.  The diagnosis was lumbar DDD with moderate functional loss, and polyradiculopathy L3-5, active, on the left but insufficient evidence to warrant an acute diagnosis of peripheral neuropathy of the left lower extremity.  It was noted that subsequent nerve conduction velocity testing verified active L3-5 polyradiculopathy, most likely secondary to lumbar DJD, but no evidence of peripheral neuropathy in the left lower extremity.  

A June 24, 2008 rating decision granted service connection for polyradiculopathy L3-5 on the left and assigned an initial 40 percent rating, effective August 27, 2007, under Diagnostic Code 8520.

On VA orthopedic and peripheral nerve examinations on November 6, 2009, the Veteran's records were reviewed.  He complained of low back pain which went down his leg to his groin, with numbness and tingling in the back and left leg.  He reported that the condition had progressively worsened and he used a back brace daily.  He had no urinary or fecal incontinence.  He related having fatigue, decreased motion, stiffness, weakness, and spasm.  His low back pain was severe and constant.  In the last 12 months he had had 8 episodes of incapacitating spinal disease lasting 2 to 3 days each (for a maximum of 24 days).  It was reported that he had no limitation as to walking.  

On physical examination the Veteran's gait was antalgic and he had lumbar flattening but no other spinal contour abnormality.  He had painful spinal motion but no spasm, atrophy, guarding tenderness or weakness of the thoracic spinal muscles.  No spasm, guarding or tenderness caused an abnormal gait or abnormal spinal contour.  Muscle strength was normal in the lower extremities and there was no muscle atrophy or abnormal muscle tone.  Sensation and reflexes were normal in the lower extremities except for decreased sensation to light touch in the left leg which was impaired.  This was in the L4-5 nerve distribution.  Thoracolumbar flexion was to 80 degrees, extension was to 10 degrees, left and right lateral bending were to 15 degrees, and left and right rotation were to 20 degrees (for a total of 160 degrees).  He had painful motion, including after repetitive motion but no additional loss of motion after repetitive motion testing.  

It was noted that the Veteran continued working, after 11 years, as a mail carrier, and had lost 4 weeks of work in the past 12 months due to back pain.  The relevant diagnosis was lumbar DDD with left radiculopathy, which had a significant occupational impact.  The impact was moderate as to chores, exercise, sports, recreation and traveling but none as to feeding, bathing, dressing, toileting, and grooming.  

On VA examination on January 23, 2010 for evaluation of claimed sling palsy it was reported that the Veteran had lost 1 week of work in the past 12 months due to medical causes.  

In pertinent part, a March 10, 2010 rating decision denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating). 

On VA examination in March 2011 in conjunction with a claim for service connection for posttraumatic stress disorder (PTSD) it was noted that he had not lost any time from work in the past 12 months.  

On VA examination in May 2012 of the Veteran's knees he had normal strength in flexion and extension of both knees.  

On VA examination on July 23, 2013, the Veteran's electronic records were reviewed.  The Veteran reported that he received epidural injections about every 3 months which relieved his pain for about 2 weeks, and then the pain would return.  It was reported that he did not have any flare-ups which impacted function of his thoracolumbar spine.  

On physical examination thoracolumbar flexion was to 30 degrees, with pain beginning at 15 degrees.  Extension was painless to 5 degrees.  Right and left lateral bending were each to 20 degrees, with pain beginning on the right at 10 degrees and at 5 degrees to the left.  Right and left rotation were each to 10 degrees with pain beginning in each instance at 5 degrees (for a total of 95 degrees of actual motion and 50 degrees of painless motion).  He could perform two attempts at repetitive motion but refused a third attempt due to increased pain.  He had functional loss due to painful motion.  He had tenderness or pain on palpation of the back.  He had guarding or spasm of the thoracolumbar spine but not such as to cause an abnormal gait or abnormal spinal contour.  Strength and sensations were normal throughout both lower extremities and there was no muscle atrophy.  Deep tendon reflexes were normal at the knees and ankles.  Straight leg raising was negative, bilaterally.  The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, including as to the bowel and bladder.  The examiner reported that the Veteran did not have intervertebral disc syndrome (IVDS).  He used a brace but did not have a vertebral fracture.  The examiner reported that the thoracolumbar spine disorder did not impact the Veteran's ability to work.  

A September 5, 2013 rating decision increased the 20 percent rating for lumbar DDD to 40 percent, effective July 23, 2013 (date of VA examination).  

Clinical records of 2013 and 2014 show that the Veteran received physical therapy for his knees and his back.  

On VA examination on February 4, 2016, the Veteran's electronic records were reviewed.  It was noted that he had been treated with trigger point injections for his poly radiculopathy of L3-5.  He complained of daily back pain with left sided groin pain, with radiation to his toes, with locking or spasms intermittently.  As a mail carrier he wore a back brace every day.  He reported that in the past 6 months he had missed 20 days of work due to his back (which would equate to 40 days in a 12 month period).  He reported that lifting anything over 40 pounds aggravated his back.  

On physical examination thoracolumbar flexion was to 65 degrees, and extension as well as lateral bending in each direction and rotation in each direction were to 20 degrees (for a total of 165 degrees).  It was reported that there was pain on flexion and extension but it did not result in or cause functional loss.  The Veteran could perform repetitive motion and there was no additional limitation of motion thereafter.  There was no pain on weight-bearing.  He had lumbar paraspinous tenderness.  There was no guarding or spasm of the thoracolumbar spine.  Strength in the lower extremities was normal throughout and there was no muscle atrophy. Deep tendon reflexes were normal at both ankles and both knees.  Sensation was normal throughout both lower extremities.  Straight leg raising was negative on the right but positive on the left.  He had radicular pain in the left lower extremity but none in the right lower extremity.  He had moderate paresthesias, pain, and numbness in the left lower extremity due to involvement of the left L4, L5, S1, S2, and S3 nerve roots of the sciatic nerve.  He had IVDS but this had not required bed rest prescribed by a physician in the past 12 months.  He regularly used a brace.  It was reported that the severity of the left leg radiculopathy was moderate and not severe.  

A February 2017 lumbar MRI revealed mild to moderate degenerative changes at L4-5 and L5-S1 without dominant disc protrusion or severe spinal stenosis.  

Initial Considerations

Here, the Veteran has never been assigned a rating based on incapacitating IVDS episodes.  Rather, the ratings have been assigned on the separate bases of orthopedic and neurologic impairment.  

The Board notes that a 40 percent rating has been assigned for the Veteran's lumbar polyradiculopathy, to include groin, buttock and left leg pain, since August 27, 2007.  His service-connected lumbar DDD has been rated 20 percent since August 27, 2007, and as 40 percent since July 23, 2013.  

For the time from August 27, 2007 until July 23, 2013 the 40 percent and 20 percent ratings combine, under 38 C.F.R. § 4.25 to 52 percent.  The next higher rating based on IVDS would be 60 percent.  However, this required incapacitating episodes with bedrest prescribed by a physician.  While the Veteran has reported taking time off from work due to his back disability, at no time has bedrest ever been prescribed by a physician.  Moreover, for a 60 percent rating the incapacitating episodes would have had to have been for a total duration of at least six weeks during the past 12 months.  

In this case, even the histories related by the Veteran do not show that he ever had to take time off from work, much less bedrest prescribed by a physician, which would equal the required six weeks in a 12 month period.  Thus, from August 27, 2007 until July 23, 2013 a higher rating is not warranted on the basis of incapacitating IVDS episodes.  

For the time since July 23, 2013, the two 40 percent rating combine, under 38 C.F.R. § 4.25, to 64 percent.  This exceeds that maximum rating assignable of 60 percent based on incapacitating IVDS episodes.  

In short, the Veteran has been rated most favorably on the basis of the orthopedic and neurologic impairment stemming from his low back disability. 

Lumbar DDD, rated 20 percent disabling from August 27, 2007

For the next higher rating, greater than 20 percent rating for lumbar DDD, based on orthopedic manifestations it is required that there be either limitation of thoracolumbar flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  "Ankylosis is 'immobility and consolidation of a joint due to disease, injury, or surgical procedure'."  Cullen v. Shinseki, No. 08-1193, slip op. footnote at 3 (U.S. Vet. App. Aug. 13, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007)). 

Here, there is virtually no clinical evidence, and it is otherwise neither contended nor shown, that the Veteran has ever had ankylosis of the thoracolumbar spine.  Moreover, the Veteran had flexion of the thoracolumbar spine which was greater than 30 degrees, until the July 23, 2013 VA examination, which found that flexion was, in fact, limited to only 30 degrees.  There is no persuasive evidence prior to July 23, 2013, that the Veteran had limitation of thoracolumbar flexion to 30 degrees or less even with consideration of DeLuca or flare-ups.  

Accordingly, the preponderance of the evidence is against finding that a rating in excess of 20 percent for lumbar DDD is warranted prior to July 23, 2013.  

Lumbar DDD, rated 40 percent disabling from July 23, 2013

The 40 percent rating for lumbar DDD is assigned based on limitation of thoracolumbar flexion of 30 degrees or less.  For the next higher rating of 50 percent there must be unfavorable ankylosis of the entire thoracolumbar spine.  

Here, there is virtually no clinical evidence, and it is otherwise neither contended nor shown, that the Veteran has ever had ankylosis of the thoracolumbar spine.  

Accordingly, the preponderance of the evidence is against finding that a rating in excess of 40 percent for lumbar DDD is warranted at any time during this appeal.  

Entitlement to an extraschedular evaluation based on the cumulative impact of service-connected PTSD and DJD with PFS of the each knee and entitlement to an extraschedular rating for service connected low back disability

The Board notes that ordinarily in the evaluation of service-connected disabilities the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining entitlement to an extraschedular rating.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, it must be determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and the disability picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to VA's Director of Compensation Services to determine whether the disability requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to determine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

"Where a case is addressed by an appellate court, remanded, then returned to the appellate court, the `law of the case' doctrine operates to preclude reconsideration of identical issues."  Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  The purpose of the doctrine is to foreclose relitigation of a question once considered and decided by an appellate court where the same case is once again before it on a subsequent appeal."  Johnson v. Brown, 7 Vet. App. 25, 27 (1994).  

In Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (panel decision) the Veteran's Court stated that "[t]he Federal Circuit recognizes three exceptions to the law of the case doctrine: (1) when the evidence at trial was substantially different from that in the former trial upon which the appellate court based its decision; (2) when the controlling authority has since made a contrary decision of law; and (3) when the appellate decision was clearly erroneous. Kori Corp. v. Wilco March Buggies and Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985); see also Ulmet v. United States, 17 Cl.Ct. 679, 690-91 (1989), aff'd, 935 F.2d 280 (Fed. Cir. 1991)."  

In this case, following the Court's April 2017 Memorandum Decision, 38 C.F.R. § 3.321(b)(1) has been amended to preclude consideration of multiple service-connected disabilities in determinations of whether a case should be referred to VA's Director of Compensation.  

For the Board to now do exactly that, i.e., consider whether the combination of the Veteran's service-connected PTSD and his service-connected knee disabilities warrant extraschedular referral, would contravene the amended version of 38 C.F.R. § 3.321(b)(1) which was enacted to preclude exactly that.  Thus, the Board will not so consider whether the combination of the Veteran's service-connected PTSD and his service-connected knee disabilities warrant extraschedular referral because this case clearly falls within the second exception to the law of the case doctrine, i.e., when the controlling authority has since made a contrary decision of law.  In this regard, it must be emphasized that the amendment to 38 C.F.R. § 3.321(b)(1) was made effective retroactively to include cases, such as this one, pending before VA, the United States Court of Appeals for Veterans Claims.  

The Board now turns to extraschedular consideration of the service-connected back disability for which an increased rating is sought herein.  

The service-connected low back disability does result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected low back disability has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  Rather, the VA's Rating Schedule is generally symptom driven.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing rating criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the logically anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected disability of the thoracolumbar spine have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.   

Next, the Board will address functional impairment as relate to specific activities.  One such activity is cooking.  Impairment in this activity usually involves disability of the shoulders and arms and not the low back.  To the extent that cooking requires flexion or other motion of the thoracolumbar spine, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires lumbar flexion, such motion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including any possible use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the thoracolumbar spinal segment rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal   thoracolumbar flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve thoracolumbar flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472, 479 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic codes); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  


ORDER

Service connection for bilateral hearing loss is denied.  

A rating for lumbar DDD in excess of 20 percent from August 27, 2007, and in excess of 40 percent since July 23, 2013 is denied.  

An extraschedular evaluation based on the cumulative impact of service-connected PTSD and DJD with PFS of the each knee is denied.  
REMAND

As noted above, service connection is in effect for lumbar polyradiculopathy.  The term "polyradiculopathy" suggests multiple nerve root involvement.  The medical evidence of record is unclear whether that is in fact the case with the Veteran.  Thus, the Board finds that an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum opinion to the February 2016 VA nerve examination report by a physician (M.D.).  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion. 
 
Based on a review of the file, and the October 2006, May 2008, November 2009, July 2013, and February 2016 VA nerve examination reports, the physician should render an opinion as to the following:

(a) Does the lumbar polyradiculopathy affect the sciatic nerve?  If yes, to what degree (mild, moderate, moderately severe, or severe)?

(b) Does the lumbar polyradiculopathy affect the external popliteal nerve (common peroneal)?  If yes, to what degree (mild, moderate, or severe)?

(c) Does the lumbar polyradiculopathy affect the musculocutaneous nerve (superficial peroneal)?  If yes, to what degree (mild, moderate, or severe)?

(d) Does the lumbar polyradiculopathy affect the anterior tibial nerve (deep peroneal)?  If yes, to what degree (mild, moderate, or severe)?

(e) Does the lumbar polyradiculopathy affect the internal popliteal nerve (tibial)?  If yes, to what degree (mild, moderate, or severe)?

(f) Does the lumbar polyradiculopathy affect the posterior tibial nerve?  If yes, to what degree (mild, moderate, or severe)?

(g) Does the lumbar polyradiculopathy affect the anterior crural nerve (femoral)?  If yes, to what degree (mild, moderate, or severe)?

(h) Does the lumbar polyradiculopathy affect the internal saphenous nerve?  If yes, to what degree (mild, moderate, or severe)?

(i) Does the lumbar polyradiculopathy affect the obturator nerve?  If yes, to what degree (mild, moderate, or severe)?

(j) Does the lumbar polyradiculopathy affect the external cutaneous nerve of thigh?  If yes, to what degree (mild, moderate, or severe)?

(k) Does the lumbar polyradiculopathy affect the ilio-inguinal nerve?  If yes, to what degree (mild, moderate, or severe)?

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue of entitlement to a greater initial rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar degenerative disc disease, rated 40 percent disabling. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


